UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT


                       _______________________

                             No. 00-30785
                       _______________________


PAUL JESSIE DION,

                                                 Plaintiff-Appellant,

                                versus

APACHE CORPORATION and
APACHE INTERNATIONAL, INC.,

                                                 Defendants-Appellees.


_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                     Civil Docket #99-CV-3575-B
_________________________________________________________________
                            May 15, 2001

Before JONES, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

          Appellant Dion challenges the district court’s dismissal

of that portion of his claims against appellees which he asserted

under admiralty and maritime jurisdiction.        The court held that

Dion failed to invoke federal subject matter jurisdiction and

failed to state a claim under admiralty, thus requiring dismissal




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
pursuant to Fed. R. Civ. Proc. 12(b)(1) and 2(b)(6).                We must

reverse and remand.

           Rules 12(b)(1) and 12(b)(6) authorize dismissal on the

pleadings only if it appears certain that a plaintiff can prove no

set of facts supporting his claim that would entitle him to relief.

Home Builders Ass’n of Miss., Inc. v. City of Madison, Miss., 143
F.3d 1006, 1010 (5th Cir. 1998).          While appellant’s pleadings are

sketchy,   he   asserted,   according     to   the   district   court,   that

appellees were negligent in their capacity as charterer of the

wireline   vessel,   and    this   negligence    proximately    caused   his

injury.1   As a seaman, he also asserts jurisdiction under the

Admiralty Extension Act.

           The facts recited in Dion’s brief to this court, facts

extrinsic to his complaint, provide little ultimate support for a

successful admiralty claim.          But they are the facts-developed

through earlier discovery and not the pleadings, on which this

dismissal was predicated.          We cannot sua sponte grant summary

judgment here, and are empowered only to address the dismissal on

the pleadings on that narrow issue.            Dion’s claims, as pled and

liberally interpreted, sound in admiralty.




     1
      Some of the confusion surrounding interpretation of
appellant’s claims stems from the fact that discovery materials and
uncontested facts were offered by appellant in support of his
pleading, though he never tried to amend.

                                      2
          Although his instinct of the case may be sound, the

district court erred in dismissing the complaint on the pleadings.

The case must be reversed and remanded for further proceedings.

          REVERSED and REMANDED.




                                3